           Case 1:19-vv-00360-UNJ Document 27 Filed 05/14/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-360V
                                         UNPUBLISHED


    SUSAN LEONE,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: April 13, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On March 11, 2019, Susan Leone filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a SIRVA from a flu vaccination she
received on September 12, 2017. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On April 10, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent concluded that Petitioner’s “alleged injury is consistent

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        Case 1:19-vv-00360-UNJ Document 27 Filed 05/14/20 Page 2 of 2



with SIRVA that was caused by the administration of petitioner’s flu vaccine on
September 12, 2017. DICP [Division of Injury Compensation Programs] did not identify
any other cause for petitioner’s SIRVA, the onset of petitioner’s SIRVA occurred within
the time period set forth on the Table, and based on the medical records outlined
above, petitioner meets the statutory requirements by suffering the condition for more
than six months. Therefore, based on the record as it now stands, petitioner has
satisfied all legal prerequisites for compensation under the Vaccine Act.” Id. at 5.
(citations omitted). Respondent further agrees that the “scope of damages to be
awarded are limited to petitioner’s SIRVA and resulting sequela, and her award should
not include damages for any other condition.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2
